Citation Nr: 1606446	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  11-10 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to a clothing allowance, to include retroactive payments dating back to 1972.

(The issues of entitlement to an extraschedular rating for skin disability and entitlement to a total disability rating based on individual unemployability due to service-connected disability are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	David C. Cory, Attorney at Law


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision issued by the Bay Pines, Florida, Department of Veterans Affairs (VA) Medical Center (MC).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In a letter issued in February 2011, the Bay Pines VAMC denied a clothing allowance.  The Veteran representative submitted a timely notice of disagreement (NOD) in March 2011.  In that NOD, the Veteran's representative stated that the February 2011 decision "failed to address the retroactive issue which was part of the claim."  The Board notes that the Veteran's representative submitted a November 2010 clothing allowance claim, to include consideration of a retroactive award dating back to 1972.  To date, no statement of the case (SOC) concerning retroactive consideration has been furnished regarding this issue.  The issuance of an SOC is required regarding entitlement to a clothing allowance, including retroactive payments dating back to 1972, and the Board has jurisdiction solely to remand the issue for such an action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this issue is REMANDED for the following action:

Prepare an SOC addressing the issue of entitlement to a clothing allowance, including retroactive payments dating back to 1972.  This action is required unless the matter is resolved by granting the benefit sought by the Veteran or by the Veteran's withdrawal of the NOD.  If, and only if, a timely substantive appeal is filed, should this issue be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

